Exhibit 10.3 FOURTH AMENDMENT, dated as of September 28, 2015 (this “Amendment”) to the AMENDED AND RESTATED NOTE PURCHASE AGREEMENT, dated as of September 14, 2010 (as heretofore amended, restated, supplemented and otherwise modified, the “Agreement”), between SHARYLAND DISTRIBUTION & TRANSMISSION SERVICES, L.L.C. (the “Company”), a Texas limited liability company and a wholly-owned Subsidiary of Transmission and Distribution Company L.L.C., and the holders of the notes party thereto (“Holders”).Capitalized terms used but not otherwise defined in this Amendment shall have the meanings set forth in the Agreement (as amended hereby) and the rules of interpretation set forth thereinshall apply to this Amendment.
